Bosworth, J.
Section 158 of the Code does not apply to such a state of facts. Unless such a plaintiff makes a claim for moneys contributed to, or paid for his firm, not evidenced by, or intelligible from the entries upon the books of the firm, one partner has presumptively as much knowledge of details as the other.
To furnish a bill of particulars, is to furnish a copy of the books. When the pleadings show that claims are made, the nature or extent of which is not shown by the books of the firm, if particulars are sought, the application should be special, and directed to particular transactions, and the moving affidavits should state specially the grounds, creating the necessity, or showing the propriety of granting it.
Motion denied, with $7 costs to plaintiff, to abide the event.